   Case 1:19-cv-10156-LGS-BCM Document 82 Filed 04/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


THE BOSTON CONSUL TING GROUP, INC .,

                   Plaintiff / Counterclaim-Defendant,

                         -against-                           Civil Action No.: I: I9-cv-l O156 (LGS)
                                                             (BCM)
NCR CORPORATION,

                   Defendant / Counterclaim-Plaintiff.



       STIPULATION AND [PROPOSED) ORDER OF VO LUNT ARY DISMISSAL
                    PURSUANT TO F.R.C.P. 41(a)(l)(A}(ii}

        IT IS HEREBY STIPULATED AND AGREED, by and between The Boston Consulting

Group, Inc. and NCR Corporation, through their undersigned counsel, that the above-captioned

action shall be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

4l(a)(l)(A)(ii), with each party to pay its own costs and attorneys' fees.



 Dated: April 12, 2021

                                                           CRAVATH, SWAINE & MOORE LLP


                                                           David R. Marriott
                                                           Yonatan Even
 Sara Bussiere                                             Lelia Ledain

 200 Liberty Street                                        Worldwide Plaza
 New York, NY I 0281                                       825 Eighth A venue
 (2 12) 504-6000                                           New York, NY 10019
                                                           (2 12) 474-1000

 jason.halper@cwt.com                                      dmarriott@cravath.com
 jared.stani sci@cwt.com                                   yeven@cravath.co m
 sara. buss iere@cwt.com                                   Iledai n@cravath.com
  Case 1:19-cv-10156-LGS-BCM Document 82 Filed 04/12/21 Page 2 of 2




Attorneys.for Plaintiff and                   A!lorneysfor Defendant and
Counterclaim Defendant                        Counterclaim Plaintiff




PURSUA T TO THE STIPULATION, IT IS SO ORDERED.

Dated:
              New York,       ew York




                                                       LORNA G. SCHOFIELD
                                                       United States District Judge




                                        -2-
